[Cite as Jordan v. Trulight Church of God, 2021-Ohio-2507.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Annie Jordan,                                         :

                Plaintiff-Appellant,                  :
                                                                     No. 20AP-500
v.                                                    :           (C.P.C. No. 20CV-4221)

Truelight Church of God in Christ et al.,             :       (ACCELERATED CALENDAR)

                Defendants-Appellees.                 :




                                           D E C I S I O N

                                      Rendered on July 22, 2021


                On brief: Annie Jordan, pro se.

                On brief: Kooperman Mentel Ferguson Yaross,
                Katherine Connor Ferguson and Lindsay M. Nelson, for
                appellee Tyler Perry Studios LLC. Argued: Katherine Connor
                Ferguson.

                  APPEAL from the Franklin County Court of Common Pleas

BEATTY BLUNT, J.
          {¶ 1} Plaintiff-appellant, Annie Jordan ("appellant"), pro se, appeals from the
October 14, 2020 judgment of the Franklin County Court of Common Pleas, which
collectively granted the motion of defendant-appellee, Tyler Perry Studios, LLC, to dismiss
filed pursuant to Civ.R. 12(B)(2) and (B)(6), denied appellant's motion for relief set forth in
the original complaint, and dismissed appellant's complaint for failure to prosecute.
(Oct. 14, 2020 Decision & Jgmt.) Appellant has also filed a motion titled "Motion to Seal
All My Record from Public View," which we hereby deny. For the following reasons, we
affirm.
No. 20AP-500                                                                                 2

           {¶ 2} According to appellant's original complaint filed on June 30, 2020, she is the
victim of human trafficking and rape allegedly perpetrated by the "church preachers" of the
defendants-appellees, which are all churches except for Tyler Perry Studios, LLC ("TPS").1
The original complaint also includes a vague allegation of "stolen music and patents and
movies" and a reference to "royalty monies." The original complaint demanded $100
million in damages.
           {¶ 3} In her September 1, 2020 "motion for relief set forth in the original
complaint," appellant represents that in addition to the human trafficking claim, "the
complaint states that the Defendants also stole music, patents, writings and life stories,
used her voice for legal and illegal actions" (which it doesn't state.). In this motion she seeks
$50,000 in "restitution" from appellee Truelight Church of God in Christ ("Truelight") and
$1 trillion from each of the other three church defendants. She does not state she is seeking
damages from TPS.
           {¶ 4} Prior to appellant's filing of her September 1, 2020 motion, on August 26,
2020, the court issued an order denying appellant's August 10, 2020 motion for default
judgment against all defendants based on prematurity and further ordering appellant to file
an amended complaint "in order to adequately state a claim for relief." (Aug. 26, 2020
Decision & Entry at 3.) The court stated that unless such amended complaint was filed
within 21 days of the order, the complaint would be dismissed without prejudice. Id.
Instead of filing an amended complaint, appellant filed her September 1, 2020 motion for
relief set forth in the original complaint discussed above.
           {¶ 5} On September 15, 2020, TPS filed a motion to dismiss and/or memorandum
contra motion for relief set forth in the original complaint pursuant to Civ.R. 12(B)(2) and
(B)(6). In it, TPS argued that one, the trial court did not have personal jurisdiction over
TPS, and two, the complaint failed to state a claim against TPS upon which relief may be
granted. Appellant did not respond to the motion of TPS.
           {¶ 6} On October 14, 2020, the trial court entered a decision and judgment
denying appellant's motion filed on September 1, 2020; granting the motion of TPS to
dismiss; and dismissing the complaint, without prejudice, as against all defendants-


1
    TPS is the only defendant-appellee to file a brief in this appeal.
No. 20AP-500                                                                              3

appellees for failure to prosecute the case in accordance with the court's order dated
August 26, 2020.
       {¶ 7} On October 28, 2020 appellant timely filed her appeal from the trial court's
October 14, 2020 judgment, which is now before us.
       {¶ 8} We begin by noting that appellant elected to proceed pro se both in bringing
this action and on appeal. It is well-settled that litigants who choose to proceed pro se "are
presumed to have knowledge of the law and legal procedures and are held to the same
standard as litigants who are represented by counsel." Rizzo-Lortz v. Erie Ins. Group., 10th
Dist. No. 17AP-623, 2019-Ohio-2133, ¶ 18, citing In re Application of Black Fork Wind
Energy, LLC, 138 Ohio St.3d 43, 2013-Ohio-5478, ¶ 22. "A litigant proceeding pro se can
neither expect nor demand special treatment." Id., citing Suon v. Mong, 10th Dist. No.
17AP-879, 2018-Ohio-4187, ¶ 26. "In civil cases, the same rules, procedures and standards
apply to one who appears pro se as apply to those litigants who are represented by counsel."
Fields v. Stange, 10th Dist. No. 03AP-48, 2004-Ohio-1134, ¶ 7, citing State ex rel. Fuller v.
Mengel, 100 Ohio St.3d 352, 2003-Ohio-6448, ¶ 10.
       {¶ 9} In the present case, we first observe that appellant's brief is deficient in that
it fails to substantially conform to the briefing requirements set forth in the Ohio Rules of
Appellate Procedure and this court's Local Rules. Most egregious of these deficiencies is
that appellant's brief contains no assignments of error. Pursuant to App.R. 16(A)(3), an
appellant's brief must contain "[a] statement of the assignments of error presented for
review, with reference to the place in the record where each error is reflected." Assignments
of error are particularly important because appellate courts determine each appeal "on its
merits on the assignments of error set forth in the briefs under App.R. 16." App.R.
12(A)(1)(b). "This court rules on assignments of error, not mere arguments." Huntington
Natl. Bank v. Burda, 10th Dist. No. 08AP-658, 2009-Ohio-1752, ¶ 21, quoting App.R.
12(A)(1)(b); Williams v. Barrick, 10th Dist. No. 08AP-133, 2008-Ohio-4592, ¶ 28 (holding
appellate courts "rule[] on assignments of error only, and will not address mere
arguments"). Consequently, without assignments of error, an appellate court has nothing
to review. Luke v. Roubanes, 10th Dist. No. 16AP-766, 2018-Ohio-1065, ¶ 16. Because
appellant has failed to set forth any assignments of error for this court's review, it is not
No. 20AP-500                                                                              4

necessary for this court to address appellant's arguments in order to affirm the trial court's
judgment. State v. Botts, 10th Dist. No. 12AP-822, 2013-Ohio-4051, ¶ 9.
       {¶ 10} Moreover, we agree with the trial court's finding that it lacked personal
jurisdiction over TPS. As the trial court aptly stated, "TPS does not operate in Ohio and it
does not have a physical presence in Ohio. Further, the complaint is devoid of any factual
allegations that even suggest the Court has personal jurisdiction over TPS." (Oct. 14, 2020
Decision & Jgmt. at 2.) As argued by TPS in its brief, there are no allegations in the
complaint which would permit the trial court to exercise personal jurisdiction over TPS, a
non-resident, under either Ohio's long-arm statute, codified as R.C. 2307.382, or the
Fourteenth Amendment of the U.S. Constitution. See Kauffman Racing Equip., LLC v.
Roberts, 126 Ohio St.3d 81, 85, 2010-Ohio-2551, ¶ 28. Indeed, other than naming TPS as
a defendant in the case caption, the complaint contains no other references to or allegations
concerning TPS or its activities anywhere, much less in Ohio. Thus, dismissal of appellant's
claims against TPS was entirely appropriate.
       {¶ 11} In short, the trial court correctly found it did not have personal jurisdiction
over TPS; therefore, appellant's complaint against TPS was properly dismissed pursuant to
Civ.R. 12(B)(2) and Civ.R. 12(B)(6). Accordingly, the judgment of the Franklin County
Court of Common Pleas is affirmed.
                                                        Appellant's motion to seal is denied.
                                                                       Judgment affirmed.


                             KLATT and SADLER, JJ., concur.

                               ____________________